UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-54578 West End Indiana Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4713616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) Zip Code (765) 962-9587 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESxNO o 1,401,008 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of November 13, 2012. West End Indiana Bancshares, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Condensed Consolidated Statement of Changes in Stockholders Equity 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signature Page 38 Part I. – Financial Information Item 1. Financial Statements West End Indiana Bancshares, Inc. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Investment securities available for sale Loans held for sale Loans, net of allowance for loan losses of $ 1,858,856 and $1,904,180 Premises and equipment Federal Home Loan Bank stock Interest receivable Bank-owned life insurance Foreclosed real estate held for sale Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable Stock conversion proceeds in escrow — Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Common stock, $.01 par value per share: Issued and outstanding – 1,401,008 — Additional paid in capital — Retained earnings Unearned employee stock ownership plan (ESOP) ) — Accumulated other comprehensive income Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 1 West End Indiana Bancshares, Inc. Condensed Consolidated Statements of Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Interest and Dividend Income Loans receivable, including fees $ Investment securities Other Total interest income Interest Expense Deposits Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for loan losses Net Interest After Provision for Loan Losses Other Income Service charges on deposit accounts Loan servicing income, net ) Debit card income Gain on sale of loans Net realized gains on sales of available-for-sale securities Gain on cash surrender value of life insurance Gain (loss) on sale of other assets ) Other income Total other income Other Expense Salaries and employee benefits Net occupancy Data processing fees Professional fees Advertising ATM charges Postage and courier FDIC insurance premiums Donation to establish the West End Bank Charitable Foundation - - - Other expenses Total other expenses Income Before Income Tax Income tax expense Net Income $ Earnings Per Share Basic $ N/A $ N/A Diluted N/A N/A The accompanying notes are an integral part of these financial statements. 2 West End Indiana Bancshares, Inc. Condensed Consolidated Statement of Comprehensive Income Three Months Ended September 30 Nine Months Ended
